In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________
           No. 02-21-00324-CV
      ___________________________

            IN RE S.P., Relator




             Original Proceeding
325th District Court of Tarrant County, Texas
       Trial Court No. 325-699572-21


Before Kerr, J.; Sudderth, C.J.; and Womack, J.
     Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and is of the

opinion that the petition should be dismissed as moot. Accordingly, relator’s petition

for writ of mandamus is dismissed as moot.

                                                    Per Curiam

Delivered: October 25, 2021




                                          2